Name: Commission Regulation (EEC) No 3320/86 of 30 October 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 86 Official Journal of the European Communities No L 306/5 COMMISSION REGULATION (EEC) No 3320/86 of 30 October 1986 on the supply of various lots of skimmed-milk powder as food aid tion (EEC) No 1354/83 of 17 May 1983 laiyng down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 2 937 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (z) OJ No L 29, 4 . 2 . 1986, p. 3 . 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . M OJ No L 119 , 8 . 5 . 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . 6 OJ No L 371 , 31 . 12 . 1985, p . 1 . No L 306/6 Official Journal of the European Communities 1 . 11 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 24 April 1986 2. Recipient Socialist Ethiopia 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Quay Assab/Massawa Q 5. Representative of the recipient RRC 'Relief and Rehabilitation Commission' PO Box 5686  Addis Ababa 6. Total quantity 1 000 tonnes (13) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging , 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' + ( «) 12. Shipment period Before 15 January 1986 13 . Closing date for the submission of tenders 24 November 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 January 1987 (b) closing date for the submission of tenders 8 December 1986 15 . Miscellaneous (4) C) 1 . 11 . 86 Official Journal of the European Communities No L 306/7 Description of the lot B 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. Recipient 3 . Country of destination | Sierra Leone 4. Stage and place of delivery cif Freetown 5. Representative of the recipient Mr L. Turay, National Authorizing Officer, Office of the President, Tower Hill , PO Box 1402, Freetown, Sierra Leone 6. Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE REPUBLIC OF SIERRA LEONE / FOR FREE DISTRIBUTION' 12. Shipment period Before 15 January 1987 1 3 . Closing date for the submission of tenders 24 November 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of . tenders Before 31 January 1987 8 December 1986 15. Miscellaneous n No L 306/8 Official Journal of the European Communities 1 . 11 . 86 Description of the lot C 1 . Programme : (a) legal basis (b) purpose 1986 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Sudan 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 724 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entry into intervention stock after 1 March 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'SUDAN 264400 / ACTION OF THE FOOD PROGRAMME / PORT SUDAN' 12. Shipment period Before 15 January 1987 13 . Closing date for the submission of tenders 24 November 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 January 1987 8 December 1986 15. Miscellaneous no one2) 1 . 11 . 86 Official Journal of the European Communities No L 306/9 Description of the lot D 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Mozambique 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 June 1986 10 . Packaging 25 kilograms 1 1 .' Supplementary markings on the packaging 'MOZAMBIQUE 0247701 / ACQÃ O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' 12. Shipment period Before 5 February 1987 13 . Closing date for the submission of tenders 24 November 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 5 February 1987 (b) closing date for the submission of tenders 8 December 1986 15 . Miscellaneous ooone2) No L 306/ 10 Official Journal of the European Communities 1 . 11 . 86 Description of the lot E 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient LICROSS 3 . Country of destination Haiti 4 . Stage and place of delivery cif Port-au-Prince 5 . Representative of the recipient (2) (3)  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 X 10 cm and : 'ACTION DE LA LIGUE DES SOClfiTfiS DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / PORT-AU-PRINCE' 12 . Shipment period Before 15 December 1986 1 3 . Closing date for the submission of tenders  14 . In the case of a second invitation to tenderl pursuant to Article 14 (2) of Regulation II (EEC) No 1354/83 : Il (a) shipment period  (b) closing date for the submission ofII tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (9) ( 10) 1 . 11 . 86 Official Journal of the European Communities No L 306/ 11 Description of the lot F 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Sudan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'SUDAN 0260101 / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 12. Shipment period Before 5 February 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 0 0 0 (") H No L 306/ 12 Official Journal of the European Communities 1 . 11 . 86 Description of the lot G 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2 . Recipient WFP 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3) 6 . Total quantity 150 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'PAKISTAN 0245100 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI ' 12 . Shipment period Before 5 February 1987 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant- to Article 14 (2) of Regulation (EEC) No 1354/ 83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 no one2) 1 . 11 . 86 Official Journal of the European Communities No L 306/ 13 Description of the lot H 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Benin 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 63 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'BENIN 0209601 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / COTONOU' 12. Shipment period Before 5 February 1987 1 3 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 HOOCH12) No L 306/ 14 Official Journal of the European Communities 1 . 11 . 86 Notes : (') This Annex, together with the notice published in the Official Journal of the European Communities No C 208 of 4 August 1983, page 9 , shall serve as notice of invitation to tender. (2) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983, pag £ 2 . (3) The successful'tenderer shall contact the beneficiary as soon as possible in order to determine the neces ­ sary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4 . (*) Veterinary certificate, issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infections/contagious disease during the 90 days prior to the processing. (*) The month of shipment must be marked on the sacks in concise form (e.g. XII . 86 for December 1986). I7) The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be notified by the consignee not later than when the ship enters Ethiopian waters . (8) To be included in charter-party : This delivery constitutes food aid from the European Economic Community. No coordination and super ­ vision expenses are included in the freight ; therefore the tax of US $ 1 ,5 normally paid should not be received for this ship . (') At the request of the beneficiary, the successful tenderer shall deliver a certificate coming from an official entity and certifying that the standards in force , on nuclear radiation , in the Member State concerned have not been exceeded. (10) The consignement documents must be endorsed at the Consulate of Haiti at the port of shipment. (") The successful tenderer shall forward to the representatives of the recipients, at the time of delivery, a health certificate . ( 12) The successful tenderer shall forward to the representatives of the recipients, at the time of delivery, a certificate of origin . (13) The tender may only relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 (3), third subparagraph, of Regulation (EEC) No 1354/83 .